Case 20-10343-LSS Doc 3904 Filed 05/13/21 Page1of4

From: Claim # SA a,

May 8, 2021 Fil ED
Honorable Justice Lauri Selber Silverstein 2021 MAY 13 AM 9: 06
BSA Bankruptcy Case ve oa upebeik |
824 Market Street, 6th Floor IS TR or nee Gok

Wilmington, DE 19801

Reference Claim #: SA iii
Against BSA and Delaware BSA, LLC, No. 20-10343

Dear Judge,

You are a powerful lawyer just like Mahatma Gandhi, Esq who went on to
become Father of INDIA: The World's Biggest Democracy and Man of the
Millennium (Years 1000-2000). He BROKE the chains of oppressive colonizers with
restorative LOVE in his heart and without firing one bullet. Many many millions of
activists worldwide still reference his mandate: "BE THE CHANGE YOU WISH TO
SEE!" Over 90 years ago Gandhi also presciently stated: "THE FUTURE IS WITH
WOMAN" and now --- somehow --- good providence has given us YOU, “our
Silver Bullet" who can deliver to ALL Boy Scout Victims both emphatic JUSTICE
and the much needed PEACE that always accompanies Justice.

I am only one of over 90,000 listed victims of institutionalized Boy Scout sexual
assault in this court case before you. But WHO can estimate how many victims
there were in past decades that are already DEAD, and whose legacies and families
STILL cry out for representation and Justice? WE ALL DESERVE EMPHATIC
JUSTICE! WE ALL CRY OUT TO YOU SO YOU CAN STAND WITH US TO
UNEQUIVOCALLY PROCLAIM...

"NEVER AGAIN!"

POWERFUL Judge, please "Be the Silver Stake" that is driven into vile "Vampire
Machine of Institutionalized Boy Scout Pedophilia!" YOU can save the good
portion of the organization by KILLING the 'Evil Worm' that sucked and destroyed
the precious innocence of MANY thousands -- mine included.

It's known that predator pedophiles control and dominate their victims by threats of
violence if they do not hold their silence. The criminal adult posing as a Boy Scout
leader who victimized me for 24+ months was a part of a crew and cabal of like
minded predators. My victimizer threatened me with this...
"I will tell your family what you did to me”
or
"I will kill myself if you tell anyone.”

Somehow, in spite of the great shame and depression I experienced while being
victimized, I was able to earn the top Boy Scout Rank of Eagle Scout, the first in my
troop to ever achieve this. What should have been a great experience and
accomplishment and memory for me and my family ended up meaning nothing to
me because my victimizer required me to live a lie by breaking the Scout Oath and
Scout Law.... The twelve virtues, or character traits that Scouts are to memorize
and internalize begins with:

"A Scout is Trustworthy..."

 

 
Case 20-10343-LSS Doc 3904 Filed 05/13/21 Page 2of4

And yet, what was worse than betraying the Scout Oath & Scout Law, my victimizer
required me to lie to my wonderful parents that gave me my life! In these two photos
below, look at my stolen innocence and my loving parents as I was Awarded the Eagle
Scout Rank. Look at the shameful tragedy of me LIVING-A-LIE in front of them, and also

the honorable Boy Scout Oath & Boy Scout Law.

 

Evidence of organized institutional pedophilia? As an adolescent boy, for three
consecutive summers I attended the annual week long troop campout at Camp Strake that
is 2000+ acres and third largest scout campground in the USA. Formerly owned by the
Sam Houston Area Council, it was recently sold to a developer.

Anyway, to attend camp, Scouts were required to get a physical at their family doctor in
advance of attending. Upon arriving at campsite, each troop is told to set up tents and then
hike, single file in one's underwear, to gather and meet at the Boy Scout camp infirmary so
the "Doctor" could inspect everyone for a hernia (or so they told us).

This picture is ingrained in my mind. There we were, all the boys from an estimated 15
other troops, lined up in their underwear, along with their troop’s complicit leaders. In front
of everyone, a scout goes to the front, where the 'Doctor' and his weird leering assistant
who is taking notes beside him, were facing the crowd. One by one, the scouts were to

Dear Judge, I may have been a child, but I was smart enough to know that this annual
tradition was NOT about 'checking for hernias' because the family doctor did that in the
earlier required physical. It was about identifying boys that "camp and administration
leaders"; the predators and pedophiles, wanted to molest. This exercise to recount this
tragic chapter is important, but it victimizes me again. So therefore, let me now estimate
the number of young Boy Scouts who experienced this ‘fake hernia medical examination’ in
this one Boy Scout Camp, and for just one Summer season.

Estimations: If 15 Scout Troops attend the same week of camp and there are ~20 scouts
in each troop, then that would equal 300 boys. If each Summer had ten 1-week-long camp
segments of 300 scouts each, then an estimated 3,000 boys were given fake hernia
examinations each year! Who knows how many years, and how many young boys were
culled from this institutionalized practice, or how many other Boy Scout Camps, or how
many of the other 250 local councils were permitting this questionable examination?

This whole horrible memory of retelling my own tragic experience on this topic made me
investigate a certain NEW question. While drafting this letter on May 4, 2021 the subject
got me to wondering “How often do young boys get hernias?” What I discovered was

 

 
Case 20-10343-LSS Doc 3904 Filed 05/13/21 Page 3of4

RARELY. The professional article stated: "Approximately 5% of all males develop a
hernia during their lifetime. A study that evaluated the incidence of inguinal
hernia in almost 80,000 children found that the cumulative incidence of inguinal
hernia from birth to 15 years of age was 6.62% in males and 0. 74% in females."

In closing Judge Silverstein, on behalf of myself, my wonderful parents, all Boy Scout
molestation victims and their loving parents, I am appealing to you to remember this
adapted quote by Gandhi:

"OUR FUTURE IS WITH YOU!"

Please GIVE us Justice so we can then experience the Peace that comes with Justice. Dr.
Martin Luther King Jr, the world's most often referenced Nobel Peace Prize Laureate, says it
best,

"True peace is not merely the absence of tension,
it is the presence of justice."

Best regards from ONE of many thousands and thousands of molestation victims,

 

 
Case 20-10343-LSS Doc 3904 Filed 05/13/21 Page 4of4

 

MAIL
EXPRESS’

CUSTOMER USE ONLY

 

  

FLAT RATE
ENVELOPE

ONE RATE @ ANY WEIGHT

Requires
5 Return Receipt service. if th

 

 

| Delivery Options

C0 No Saturdar
0

  

 

O01

 

l (PLEASE PRINT)

Fiske Laue’ 9 Silarslon .

To schedule free Package Pickup,
scan the QR code. “ies

| waln

LA RESSES ONLY

  

® For pickup or USPS Trackin
® $100.00 insurance included.

 

& PEEL FROM THIS CORNIT
USPS.COM/PICKUP |

 

 

 

 

 

 

 

 

 

I

PSinnnannnnne

 

 

 

 

 

 

fil

L_

FRP12F Ma. 9n9n

         

eae (Customer

C) SIGNATURE REQUIRED Note: The
tye addressec e's signature; OR 2) Pur chases addi

mai! receptacle or other secure location without attempting

y Delivery (delivered next business day)
J cee may D Delivery Required (additional { fee, wh

ia

 

Acts a, PH TS ory ae 1 RSE He3S: a SB wre SreSet a PET ED ‘ngage

> i | O R j TY Bg UMTED stares

POSTAL SERVICE «

PRIORITY
MAIL

 

mailer must check the “Signature Required® box F the mater

ional insurance; OR 3) Pi
Fo box i nok checked, the Postal Service wiles
to obtain 9 the addressee's signatu

  

 
           

PHONE ( )

Ket rebates See

on, Ware.

Lt.

ig™, visit USPS.com or call 800-222-1811.

  

wS

EXPRESS°

hae ta (if applicable)
|

   

    

LABEL 11-8, MARCH 2019

LT)

EJ 449 832 O

 

 

 

 

 

 

 

 

USPS* Corpo: rate Acct. No.

   

 

 

PSN | 7690-02 000-9996

 

Federa Agency Acct. No.

 

|

75

 

 

 

A

US

 

spTeS POST,
\7a | ° MM“ | SS / (AI

 
